Case 1:20-cv-00443-MJT Document 1-1 Filed 10/30/20 Page 1 of 4 PageID #: 7




     EXHIBIT A
       Case 1:20-cv-00443-MJT Document 1-1 Filed 10/30/20 Page 2 of 4 PageID #: 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

SARAH WILSON,                                         §
    Plaintiff,                                        §
                                                      §     CIVIL CASE NO. 1:20-cv-443
v.                                                    §      JURY TRIAL DEMANDED
                                                      §
BIG LOTS STORES, INC.,                                §
     Defendants.                                      §


                            DEFENDANT BIG LOT STORES, INC.’S
                      INFORMATION PURSUANT TO LOCAL RULE CV-81(C)


     (1)         A list of all parties in the case, their party type (e.g., plaintiff,
                 defendant, intervenor, receiver, etc.) and current status of the
                 removed case (pending, dismissed);

           (a)    Sarah Wilson – Plaintiff

           (b)    Big Lots Stores, Inc. – Defendant

                  The removed case is currently pending.

     (2)         A civil cover sheet and a certified copy of the state court docket
                 sheet; a copy of all pleadings that assert causes of action (e.g.
                 complaints,    amended    complaints,     supplemental     complaints,
                 counterclaims, cross-actions, third party actions, interventions, etc.);
                 all answers to such pleadings and a copy of all process and orders
                 served upon the party removing the case to this court, as required by
                 28 U.S.C. § 1446(a).

                 See attached civil cover sheet and documents attached to Defendant Big Lots
                 Stores, Inc.’s Notice of Removal as Exhibit B.




     DEFENDANT BIG LOTS STORES, INC.’S                                         P A G E |1
     INFORMATION PURSUANT TO LOCAL RULE CV-81(C)
     Doc# 7432497 / 79539.00099
  Case 1:20-cv-00443-MJT Document 1-1 Filed 10/30/20 Page 3 of 4 PageID #: 9




(3)      A complete list of attorneys involved in the action being removed,
         including each attorney's bar number, address, telephone number
         and party or parties represented by him/her;

      Jonathan C. Juran                          Zach T. Mayer
      SBN: 11047225                              State Bar No. 24013118
      jonathanjuhan@sbcglobal.net                E-Mail: zmayer@mayerllp.com
      Regina C. Bost                             Sara Krumholz
      SBN: 24095693                              State Bar No. 24060579
      regina.juhanlaw@gmail.com                  E-Mail: skrumholz@mayerllp.com
      Attorneys for Plaintiff                    MAYER LLP
      985 I-10 North, Ste. 100                   750 North Saint Paul Street, Suite 700
      Beaumont, TX 77706                         Dallas, Texas 75201
      409/832-8877 - Telephone                   214.379.6900 / Fax: 214.379.6939
      409/924-8880 - Facsimile
                                                 Counsel for Defendant
      Counsel for Plaintiff                      Big Lots Stores, Inc.
      Sarah Wilson

(4)      A record of which parties have requested a trial by jury (this
         information is in addition to placing the word "jury" at the top of the
         Notice of Removal immediately below the case number); and

         Defendant Big Lots Stores, Inc., has requested a trial by jury and paid the
         applicable jury fee on October 26, 2020.

(5)      The name and address of the court from which the case is being
         removed.

         The 58th Judicial District Court of Jefferson County
         Jefferson County Courthouse
         1149 Pearl Street
         Beaumont, TX 77701




DEFENDANT BIG LOTS STORES, INC.’S                                         P A G E |2
INFORMATION PURSUANT TO LOCAL RULE CV-81(C)
Doc# 7432497 / 79539.00099
 Case 1:20-cv-00443-MJT Document 1-1 Filed 10/30/20 Page 4 of 4 PageID #: 10




                                              Respectfully submitted,

                                              MAYER LLP
                                              750 North Saint Paul Street, Suite 700
                                              Dallas, TX 75201
                                              214.379.6900 / F: 214.379.6939


                                              By:
                                                     Zach T. Mayer, Attorney-in-Charge
                                                     State Bar No. 24013118
                                                     zmayer@mayerllp.com
                                                     Sara Krumholz
                                                     State Bar No. 24060579
                                                     E-Mail: skrumholz@mayerllp.com

                                              ATTORNEYS FOR DEFENDANT
                                              BIG LOTS STORES, INC.


                                 CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on October 30, 2020, the foregoing
document was electronically filed, as required by the United States District Court
for the Eastern District of Texas, using the Court’s CM/ECF filing system, which
will provide notice and a copy of this document, with attachments, to the following,
who are indicated to be registered ECF filers in the United States District Court for
the Eastern District of Texas:


                Jonathan C. Juran                   ☐E-MAIL
                  SBN: 11047225                     ☐HAND DELIVERY
          jonathanjuhan@sbcglobal.net               ☐FACSIMILE
                  Regina C. Bost                    ☐OVERNIGHT MAIL
                  SBN: 24095693                     ☐REGULAR, FIRST CLASS MAIL
           regina.juhanlaw@gmail.com                ☒CM/ECF
              Attorneys for Plaintiff               ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
             985 I-10 North, Ste. 100
               Beaumont, TX 77706
            409/832-8877 - Telephone
             409/924-8880 - Facsimile
              Attorneys for Plaintiffs



                                                     /s/ Sara Krumholz
                                                        Sara Krumholz

DEFENDANT BIG LOTS STORES, INC.’S                                               P A G E |3
INFORMATION PURSUANT TO LOCAL RULE CV-81(C)
Doc# 7432497 / 79539.00099
